Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on 7/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPAT No. 10,963,265 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tina Choi, Reg. No. 78,299 on 7/13/2022.
	Please amend claims 17 and 21-22 of the application as follows:
	17.	(Currently Amended) An apparatus comprising:
		a plurality of configurable logic units; 
		a feedback line coupled between an initial configurable logic unit and a final configurable logic unit of the plurality of configurable logic units; 
		a switch coupled to at least a subset of the plurality of configurable logic units; and 
		an instruction register configured to: 
			 receive a computation mode selection indicative of a computation to be implemented in at least the subset of the plurality of configurable logic units; and 				provide switch instructions to the switch based partly on the computation mode selection, wherein the computation mode selection includes a number of iterations to be performed through at least the subset of the plurality of configurable logic units, wherein, while iterating for the number of iterations, the feedback line is configured to provide an intermediate processing result from the final configurable logic unit to the initial configurable logic unit for the computation.

	21.	(Currently Amended) The apparatus of claim 5, wherein the respective switch instructions further comprise: 
	

	22.	(Currently Amended) The apparatus of claim 18, wherein the switch instructions further include instructions to: 
	determine [[the]] a routing path among the plurality of configurable logic units and [[the]] a plurality of switches based on an availability status of each of the plurality of configurable logic units to perform a portion of the computation.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
	The prior art of record, alone or in combination, fail to disclose or render obvious the amended claims filed on 5/2/2022.  The prior art of record has not taught either individually or in combination and together with all other claimed features “a feedback line configured to, while iterating for the number of iterations specified in the respective switch instructions, provide an intermediate processing result from a final configurable logic unit of a routing path to an initial configurable logic unit of the routing path for the computation” as claimed.
	The closest prior art of record Kitaoka (PGPUB No. 2007/0260847) discloses configurable logic units being connected such that an initial configurable logic unit and a final configurable logic unit can be connected using a feedback line in order to execute a computation.  However, Kitaoka does not teach providing an intermediate processing result from a final configurable logic unit of a routing path to an initial configurable logic unit of the routing path, while iterating for the number of iterations specified in the respective switch instructions.  
	Additionally, the previous 35 USC 103 rejection has been overcome by the persuasive arguments on pages 11-12 of the remarks filed on 5/2/2022 which discuss how the limitations above are not taught in the combination of Kitaoka and Toi (PGPUB No. 2014/0019726).
	Furthermore, while some limitations may be broadly disclosed in the references cited in the application, the specific combination of limitations would not be obvious as claimed absent impermissible hindsight.
As all previously presented and potential rejections under double patenting, 35 U.S.C 112 and 103 have been overcome by the changes in the amendment filed on 5/2/2022 and the examiner’s amendment, the application is now in condition for allowance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692. The examiner can normally be reached M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY P CARMICHAEL-MOODY/Primary Examiner, Art Unit 2183